DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 16-19 - are rejected under 35 U.S.C. 103 as being unpatentable over Floover World (WO2017/013501) in view of either Renius (8,585,859) or Bunea (2018/0006598) and in further view of LaBorde (2004/0229020) and Miller (2006/0159900). 
Claims 1 and 11 – Floover World discloses a floor element for forming a floor covering comprising:
a decorative layer (6); a support layer (2); and
an intermediate layer (“adhesive layer”) disposed between the decorative layer and the support layer, wherein the decorative layer comprises a brittle material (“ceramic or stone material”, abstract) ,

Floover does not disclose the adhesive layer comprises an edge offset relative to a respective edge of the decorative layer. Both Renius and Bunea teach that it is old in the art for an adhesive layer to comprise an edge offset relative to a respective edge of an upper layer or edge (Renius Fig. 9 showing adhesive layer 60 stopping short of edge 44 (“thereby eliminating squeeze out of the adhesive…and eliminating the need for secondary operations to remove or clean excessive flowable adhesive”, col. 4, lines 16-23), and Bunea Figs. 3 and 4 showing adhesive 306 stopping short of an edge after being squeezed after clamping, para, 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise an edge offset relative to a respective edge of the decorative layer so ensure that adhesive does extend beyond the edge causing grout interference, such a Floover in view of Renius or Bunea configured floor system having the additional benefit of preventing grout breakage, such a benefit taught by LaBorde at element Fig. 2, element 12, para. 8. 
Floover World does not expressly disclose the intermediate layer comprising a resin, the intermediate layer disposed between and bonding together the decorative layer and the support layer, the resin permeating an open porosity of the decorative layer. Miller discloses that it is old in the art to dispose an intermediate resin adhesive layer (28, para. 26) between stone decorative (14) and lower support (16) layers, the adhesive bonding together the layers, the resin permeating an open porosity of the decorative layer (“strong adhesive” with “ability to penetrate and/or dissolve powder residue occurring in natural stone”, para. 26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise a resin, the intermediate layer disposed between and bonding together the decorative layer and the 

Claim 2 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 1, Floover World in view of either Renius or Bunea and in further view of LaBorde teaching wherein the edge of the intermediate layer projects inwardly with respect to the respective edge of the decorative layer.

Claim 3 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 1, Floover World in view of either Renius or Bunea and in further view of LaBorde teaching wherein the intermediate layer covers between 80 and 100 % of the lower surface of the decorative layer.

Claim 4 – Miller does not expressly disclose the adhesive is thermosetting or thermoplastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Miller adhesive to be thermosetting or thermoplastic for strength. 

Claim 5 – Floover World is silent as to the adhesive composition. It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive to comprise any of the claimed well known adhesives for strength. 

Claims 6-10 – Floover World does not teach that the bond is a resin with the claimed structure.   It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover bond to be a resin with the claimed structure for strength and durability. 

Claim 12 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 11, Floover World further teaching the ceramic tile comprises a lower surface that is substantially flat (Fig. 1).

Claim 13 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 11, Floover World further teaching the support layer comprises rigid polyvinylchloride (PVC), abstract.

Claim 14 – Floover World does not teach the support layer has a thermal expansion coefficient less than 85 pm/m per °C. It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover support layer to have a thermal expansion coefficient less than 85 pm/m per °C for floor system stability, Examiner further indicating that both Floover World and the claimed invention disclose the same PVC support layer material. 

Claim 16 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 11, Floover World further teaching the decorative layer is mounted on the support layer in such a way that when the floor elements are in a coupled condition, an intermediate distance (D) is available between the edges of adjacent decorative layers.

Claim 17 – Floover World discloses a floor covering comprising a plurality of adjacent floor elements, wherein each floor element comprises:
a decorative layer (6) of ceramic material;
a support layer (2) disposed below the decorative layer; and
an intermediate (adhesive) layer in between the decorative layer and the support layer,
wherein the adjacent floor elements further comprise coupling means (11, 12) configured to enable a mechanical coupling with coupling elements of adjacent floor elements, and
wherein the floor covering further comprises a grout filling an intermediate distance (D) separating the decorative layers of the adjacent floor elements (para. 55).
Floover does not disclose the adhesive layer comprises an edge offset relative to a respective edge of the decorative layer. Both Renius and Bunea teach that it is old in the art to for an adhesive layer to comprise an edge offset relative to a respective edge of an upper layer or edge (Renius Fig. 9 showing adhesive layer 60 stopping short of edge 44 (“thereby eliminating squeeze out of the adhesive…and eliminating the need for secondary operations to remove or clean excessive flowable adhesive”, col. 4, lines 16-23), and Bunea Figs. 3 and 4 showing adhesive 306 stopping short of an edge after being squeezed after clamping, para, 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise an edge offset relative to a respective edge of the decorative layer so ensure that adhesive does extend beyond the edge causing grout interference, such a Floover in view of Renius or Bunea configured floor system having the additional benefit of preventing grout breakage, such a benefit taught by LaBorde at element Fig. 2, element 12, para. 8. 
Floover World does not expressly disclose the intermediate layer comprising a resin, the intermediate layer disposed between and bonding together the decorative layer and the support layer, the resin permeating an open porosity of the decorative layer. Miller discloses that it is old in the art to dispose an intermediate resin adhesive layer (28, para. 26) between stone decorative (14) and lower support (16) layers, the adhesive bonding together the layers, the resin permeating an open porosity of the decorative layer (“strong adhesive” with “ability to penetrate and/or dissolve powder residue occurring in natural stone”, para. 26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise a resin, the intermediate layer disposed between and bonding together the decorative layer and the support layer, the resin permeating an open porosity of the decorative layer for “achieving a tensile strength in excess of 400 lbf”, para. 26.

Claim 18 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 17, Floover World further teaching the grout at least partially fills an empty space between the decorative layer and the support layer.

Claim 19 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 17, Floover World further teaching the grout is epoxy-based, para. 55. 

Claim 15 – is rejected under 35 U.S.C. 103 as being unpatentable over Floover World in view of either Renius or Bunea and in further view of LaBorde, Miller, and Boucke (2020/0063443).
 Floover World does not expressly disclose the coupling elements are configured such that in a coupled condition there is a play between the coupling elements. Boucke discloses coupling elements are configured such that in a coupled condition there is a play between the coupling elements (para. 29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover coupling elements to be configured such that in a coupled condition there is a play between the coupling elements “to compensate expansion, e.g. due to moist absorption by the tiles”, para. 29. 

Claim 20 – is rejected under 35 U.S.C. 103 as being unpatentable over Floover World in view of Baert (9,611,659) and Miller. 
Floover World discloses a floor covering comprising a plurality of floor elements, wherein the floor elements comprise:
A decorative layer (6) comprising a ceramic material; 
a support layer (2) disposed below the decorative layer; and
wherein the plurality of floor elements further comprise a coupling means (11, 12) configured to enable a mechanical coupling with coupling elements of adjacent floor elements.
Floover World does not disclose an underlayer made of a compressible material. Baert discloses an underlayer made of a compressible material (“the rigid bottom layer is provided on its bottom side with a cushioning layer”, col. 4, line 33. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Floover World to include an underlayer made of a compressible material to “compensate further for any unevenness on the substrate surface on which the panels are applied”, col. 4, line 37. 
Floover World does not expressly disclose the intermediate layer comprising a resin, the intermediate layer disposed between and bonding together the decorative layer and the support layer, the resin permeating an open porosity of the decorative layer. Miller discloses that it is old in the art to dispose an intermediate resin adhesive layer (28, para. 26) between stone decorative (14) and lower support (16) layers, the adhesive bonding together the layers, the resin permeating an open porosity of the decorative layer (“strong adhesive” with “ability to penetrate and/or dissolve powder residue occurring in natural stone”, para. 26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise a resin, the intermediate layer disposed between and bonding together the decorative layer and the support layer, the resin permeating an open porosity of the decorative layer for “achieving a tensile strength in excess of 400 lbf”, para. 26.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does relies on the Miller reference to teach resin adhesive. 
Essentially all the arguments relate to the Floover World not being expressly disclosed as a stone-penetrating resin. Miller teaches a stone-penetrating resin
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rackle (2,215, 975) at element 12, and Hansen (7,866,636) at element 10g both teach that it is old in the art to provide a grout channel in an article to provide a better article to adjacent article bond. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.J.K/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRENT W HERRING/               Primary Examiner, Art Unit 3633